DETAILED ACTION
Introduction
The following is an examiner’s amendment in response to the communications received on November 30, 2020, and an interview held with Mr. Peter J. Davis on February 18, 2021.  Claims 1-14 are canceled, and claim 15 is added. Claim 15 is currently pending and allowed herein.

Response to Amendments
The 35 U.S.C. § 112(f) interpretation and 35 U.S.C. § 112(b) rejection to claims 1-14 as set forth in the previous Office Action are withdrawn in response to Applicant’s amendments.
The 35 U.S.C. § 101 rejection to claim 15 as set forth in the previous Office Action is withdrawn in view of the following amendments. 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should any changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an email communication by Mr. Peter J. Davis (Reg. No. 36119) on February 23, 2021.  



Amendments to the Claims:
This listing of claims will replace all prior versions and listings of claims in this application.

1-14. (Canceled).  
  
15. (Currently Amended) An apparatus for integrated management of infrastructures of a community, comprising:
A) a plurality of infrastructure systems, one or more mobile phone devices, and end-user enterprise software applications, 

B) [[C)]] a computer processor,
C) [[D)]] a computer memory storage device storing a computer-readable database, computer software application, and computer executable instructions,
i) said computer-readable database, comprising a user-defined metadata model database comprising predefined metadata node template data structures defining metadata structures for each of said plurality of infrastructure systems, said mobile phone devices, and end-user enterprise software applications;
ii) said computer executable instructions comprising instructions in computer languages specific to each of said plurality of infrastructure systems, mobile phone devices and end-user enterprise software applications 
iii) said computer executable instructions, when executed by the computer processor, cause the apparatus to carry out the steps of:
communicating with said infrastructure systems, mobile phone devices, and end-user enterprise computer software applications over a communications network; 
collecting metadata from said infrastructure systems, mobile phone devices, and end-user enterprise computer software applications;
receiving metadata from one or more connector modules associated with said infrastructure systems, mobile phone devices, and end-user enterprise computer software applications, 
populating metadata node template data structures using said metadata to create populated metadata nodes; and 
generating 
a dynamic metadata model database, comprising populated metadata nodes, including relationships between nodes based on said collected metadata, and 
comprising an end-to-end service workflow based on occurrences of events received from the connector modules, wherein said operation sequences define a set of operations according to predicted end-user requirements in response to pre-selected events;
updating the dynamic metadata model automatically, continuously, and dynamically, modifying the dynamic metadata model as collected metadata changes;
transforming into commands in a format specific to respective ones of 
sending said  to carry out an action based on said end-to-end service workflow and receipt of events recorded by a different one of said one or more of said infrastructure systems, mobile phone devices, and computer software applications; and
wherein said action comprises changing current operation status or modifying existing operation sequences of the one or more of said infrastructure systems, mobile phone devices, and computer software applications.





ALLOWANCE
The following is an allowance. Claim 15 is currently pending and allowed, as amended above.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is related to the field of smart infrastructure management by collecting metadata from one or more infrastructure system in response to the occurrence of events, generating operation sequences comprise an end-to-end service workflow based on occurrences of events received from the connector modules, and sending a command in a format specific to respective ones infrastructure system to carry an action with respect to the events.
The closest prior arts of Behzadi et al., (US 2019/0265971) and in view of Redlich et al., (US 2010/0250497) fails to teach or suggest “transforming the operation sequences into commands in a format specific to respective ones of the infrastructure systems, and sending the commands to the one or more infrastructure systems to carry out an action based on said end-to-end service workflow and receipt of events recorded by a different one of the one or more infrastructure systems.”
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pan Choy whose telephone number is (571)270-70388.  The examiner can normally be reached on Monday to Friday from 8:30 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624